DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 07/13/2022. As directed by the amendment: claims 1 and 9 have been amended and claims 2, 3, 10, 11, and 13 have been cancelled.  Thus, claims 1, 4-9, 12, and 14-17 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 5, filed 07/13/2022, with respect to the USC 112(b) rejection have been fully considered and are persuasive. The amendment to claim 1 to recite “about the elongated opening and a pin” has overcome the rejection.  The USC 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments, see pages 5-10, filed 07/13/2022, with respect to USC 103 rejections have been fully considered and are persuasive. The amendment to claims 1 and 9 to include “a lever member extending along a longitudinal axis” and “the elongated opening having a length in a direction of the longitudinal axis that is greater than a width in a direction perpendicular to the longitudinal axis” overcomes the prior art of record. The USC 103 rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claim 1, 4-9, 12, and 14-17 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or teach a medical device comprising, inter alia, a mechanical arrangement between an inner blade tube and a solenoid, the mechanical arrangement including: a lever member extending a longitudinal axis connected to the inner blade tube and the solenoid, wherein the lever member has an elongated slot between a first end and a second end, the elongated opening having a length in a direction of the longitudinal axis that is greater than a width in a direction perpendicular to the longitudinal axis. Ross et al (US 6258111 B1), teaches a lever member connected to a blade tube and a solenoid but not an elongated opening between a first end and a second end. Holmes et al (US 20110247847 A1), teaches a lever member with a collar but not an elongated opening between a first end and a second end wherein the length of the opening is greater than the width. Marinkovich et al (US 20030009888 A1), teaches a lever member with an elongated opening in between a first end and a second end, but does not teach wherein the length of the elongated opening along a longitudinal axis is greater than the width of the elongated opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771